DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/532548 on October 27, 2021, in which Claims 1-26 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-26 are pending, of which Claims 1-26 are allowed.

Allowable Subject Matter
Claims 1-26 are allowable in light of the Applicant's argument and in light of the prior art made of record.  


Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “determining a first predicted effectiveness of one or more future applications of a first remedial action to a particular problematic system behavior in the database system as of one or more future times; determining that the first predicted effectiveness of the one or more future applications of the first remedial action is positive but does not satisfy one or more performance criteria; responsive to determining that the first predicted effectiveness of the one or more future applications of the first remedial action is positive but does not satisfy the one or more performance criteria: generating a notification corresponding to the first predicted effectiveness of the one or more future applications of the first remedial action not satisfying the one or more performance criteria; applying the first remedial action to the particular problematic system behavior despite already determining that the first predicted effectiveness of the one or more future applications of the first remedial action does not satisfy the one or more performance criteria”, in Claims 1, 25 and 26; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1-26 are hereby allowed.

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Hild et al. (U.S. Patent Application Publication 2020/00394462 A1), hereinafter “Hild”.  Hild is cited on PTO-892 filed 11/4/2021.
Hild: ¶ 13 teaches generating a forecast indicating the performance of the database server software during a future timespan.

Although conceptually similar to the claimed invention of the instant application, Hild does not teach determining that the first predicted effectiveness of the one or more future applications of the first remedial action is positive but does not satisfy one or more performance criteria.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Bhalla et al. (U.S. Patent Application 2015/0135012) teaches a predictive analytics server of the present disclosure may predict or forecast which network nodes have a higher propensity to reach a fail condition as compared to other network nodes based on predictive analytics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAI E BUTLER/Primary Examiner, Art Unit 2114